
	

113 HR 5494 IH: INVEST Act
U.S. House of Representatives
2014-09-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 5494
		IN THE HOUSE OF REPRESENTATIVES
		
			September 16, 2014
			Ms. Lee of California (for herself and Mr. Honda) introduced the following bill; which was referred to the Committee on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to provide the work opportunity tax credit with respect
			 to the hiring of veterans in the field of renewable energy.
	
	
		1.Short titleThis Act may be cited as the Incentives for our Nation’s Veterans in Energy Sustainability Technologies or as the INVEST Act.
		2.Work opportunity tax credit for veterans hired in the field of renewable energy
			(a)In generalSection 51(d)(14) of the Internal Revenue Code of 1986 is amended to read as follows:
				
					(14)Certain veterans hired in the field of renewable energy
						(A)In generalFor purposes of this subpart, an individual shall be treated a member of a targeted group if such
			 individual is a specified veteran, but qualified wages with respect to
			 such individual shall include only wages attributable to services rendered
			 in a field of renewable energy.
						(B)Specified veteranFor purposes of this paragraph, the term specified veteran means any veteran (as defined in paragraph (3)) who is certified by the designated local agency
			 as—
							(i)having received a credential or certification from the Department of Defense of military
			 occupational specialty or skill in a field of renewable energy or with
			 respect to advanced manufacturing, machinist or welding, or engineering,
							(ii)having completed a vocational degree in a field of renewable energy during the 1-year period ending
			 on the hiring date, or
							(iii)having completed a LEED certification with the United States Green Building Council.
							(C)Renewable energyFor purposes of this paragraph, renewable energy means resources that rely on fuel sources that
			 restore themselves over short periods of time and do not diminish,
			 including the sun, wind, moving water, organic plant and waste material,
			 and the earth’s heat..
			(b)Effective dateThe amendment made by this section shall apply to individuals who begin work for the employer after
			 December 31, 2013.
			
